DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 10-05-21.
Claims 1 and 8 are amended.
Claims 3-6 are canceled.

Allowable Subject Matter	
Claims 1-2 and 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-2 and 7-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a multi-layer circuit board, successively constituted by metal foil, middle sticking layer, single-layer circuit board, middle sticking layer, single- layer circuit board, middle sticking layer, metal foil, wherein said multi-layer circuit board is provided with a hole, wherein a hole wall of said hole is formed with conductive seed layer, wherein partial region of said metal foil is removed to form a circuit pattern layer,wherein said conductive seed layer comprises a ion implantation layer implanted below the hole wall of said hole, and wherein said conductive seed layer further comprises a plasma deposition layer adhered above said ion implantation layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848